Citation Nr: 1629546	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  05-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange.   

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and E. Tripi, Licensed Psychologist


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.  

In October 2005 the Veteran withdrew his request for an RO hearing as to his claim for service connection for prostate cancer.  

A November 2007 Board decision denied service connection for prostate cancer on the basis that although the Veteran served in the Republic of Vietnam he did not have prostate cancer, despite having had a transurethral resection of the prostate (TURP) for benign prostatic hypertrophy (BPH).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which entered an Order in September 2008, pursuant to a Joint Motion for Remand (JMR), vacating the November 2007 Board decision and remanding the case to the Board.  

In January 2009 the Board remanded the case to obtain private clinical records and to afford the Veteran a VA examination to determine the nature and etiology of his claimed prostate cancer, to include finding whether he had or had ever had prostate cancer.  The Board noted therein that in the JMR it was stated that the Veteran had had an enlarged prostate, underwent a TURP, and had elevated prostate-specific antigen (PSA) levels but the Board had not adequately discussed how the favorable evidence, which suggested that his prostate symptomatology could indicate prostate cancer, was not sufficient to warrant an examination, citing McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

By RO letter in March 2011 the RO notified the Veteran that as to his claim for reinstatement of VA benefits, he had never received any VA benefit, although he had a pending claim for pension benefits and for service connection for PTSD.  

An August 2011 rating decision granted service connection for PTSD and assigned an initial 50 percent disability rating effective September 6, 2009, but deferred adjudication of claims for pension benefits and for a TDIU rating.  In May 2012 a Notice of Disagreement (NOD) was received to appeal the initial 50 percent assigned for PTSD.  

An October 2011 rating decision granted service connection for diabetes mellitus, type II, which was assigned an initial 10 percent rating effective September 26, 2011.  A claim for an increased rating for PTSD, entitlement to a TDIU rating, and service connection for prostatitis, non-Hodgkin's lymphoma, hypertension, and pension benefits were all deferred.  In May 2012 a Notice of Disagreement (NOD) with the initial 10 percent rating for diabetes was received, stating that the Veteran had to maintain a restricted diet and regulate his activities (and a Statement of the Case (SOC) addressing the initial rating for diabetes was subsequently issued in December 2014).  

A November 2011 VA Form 21-0820, Report of General Information, reflects that the Veteran was claiming a TDIU rating but he clarified that he was not seeking service connection for prostatitis.  

By letter dated June 4, 2012, the RO informed that Veteran that his election of the Decision Review Officer (DRO) process for his appeal had been received.  

However, by letter of June 6, 2012, the Veteran and his attorney were notified of a June 1, 2012, rating decision granted pension benefits and special monthly pension at the statutory housebound rate.  That rating decision also confirmed and continued a 50 percent rating for PTSD, denied reopening of claims for service connection for hypertension and for non-Hodgkins lymphoma, and also denied a TDIU rating.  

A January 4, 2013, VA Form 21-0820, Report of General Information, reflects that a review of the Veteran's claim file determined that a hard copy of an NOD received on May 10, 2012, was not in the file.  Also, the matter of a TDIU rating referred to in the June 4, 2012, RO letter (addressing the election of the DRO process) was not on appeal because the August 2011 rating decision had deferred the issue of a TDIU rating.  The Veteran was informed, telephonically, in an attempt to obtain a copy of the NOD dated May 10, 2012, but he did not have a copy thereof because it had been submitted by his attorney.  The Veteran requested that his attorney be contacted in order for the RO to obtain a copy of the May 10, 2012 NOD and for a new NOD as to the TDIU claim.  He was informed that his attorney would be contacted for that purpose.  

By letter of February 28, 2013, the RO informed that Veteran that it had completed the development of the issue addressed in the Board's remand.  Also, it was stated that the RO had "received your new [NOD] on May 10, 2012" as acknowledged in the RO letter of June 4, 2012.  However, that letter further stated that "[w]e are unable to locate the hard copy of your [NOD] received on May 10, 2012 of our decision dated August 19, 2011."  The RO needed a hard copy of the "recent [NOD] before the case could be returned to the Board and the Veteran was requested to provide a hard copy of that NOD to the RO.  

In this regard, the Board notes that hard copies of both letters from the Veteran's attorney, each dated May 7, 2012, and both received on May 10, 2012, are of record.  One expressed disagreement with the initial 50 percent rating for PTSD assigned by the August 2011 rating decision (which also referenced a TDIU rating) and the other with the initial 10 percent rating for diabetes assigned by the October 2011 rating decision.  

A September 2013 deferred rating decision stated that there were two (2) NODs received on May 10, 2012.  One addressed the August 19, 2011 notification of the initial assignment of 50 percent for PTSD and the other was to the October 24, 2011 notice of the initial 10 percent rating for diabetes.  The September 2013 deferred rating decision noted that although one of the May 10, 2012 NODs mentioned individual unemployability, that claim had not been addressed or denied by the August 2011 or October 2011 rating decisions and at the time of the May 10, 2012 NODs there had been no adjudication of a TDIU claim which, in fact, had not been addressed and initially denied until a June 2012 rating decision, which was after both NODs of May 10, 2012.  

However, as noted, a June 2012 rating decision denied a TDIU rating.  In October 2013 a Statement of the Case (SOC) was sent addressing the claims for an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU rating.  See generally Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA Form 9, Appeal to the Board was received in November 2013.  

In April 2016 a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C. at which J. Tripi, a licensed psychologist and rehabilitation counselor testified.  The presiding VLJ stated that the issues included entitlement to an initial rating in excess of 50 percent for PTSD and to a TDIU rating but that two additional issues would not be discussed at the hearing, which were service connection for prostate cancer and an initial rating in excess of 10 percent for diabetes mellitus.  At the hearing it was agreed to hold the case open for an additional 30 days.  Also, it was noted that a new medical opinion, dated March 4, 2016, had been submitted together with a waiver of initial RO consideration thereof.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  



FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during his service in Vietnam, and many years after termination of the Veteran's active service he developed prostatitis and benign prostatic hypertrophy but he has never had prostate cancer. 

2.  The Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas but does not more nearly approximate total occupational and social impairment.  

3.  The Veteran's diabetes is controlled by dietary measures and he has not required oral hypoglycemic medication or insulin.  

4.  The Veteran has a college education and has varied past work experience and the collective impact of the Veteran's service-connected PTSD and diabetes, his only service-connected disorders, in combination, precludes substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, to include as due to Agent Orange, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 

2.  The criteria for an initial rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

3.  The criteria for an initial rating in excess of 10 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2015).  

4.  The criteria for a TDIU rating are met.  38 C.F.R. §§ 3.340, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA to provide notice of how to substantiate a claim and to assist in evidentiary development.  With respect to the duty to notify regarding the claim for service connection for prostate cancer, VA's duty to notify was satisfied by letters in July 2004 and August 2005.  In the JMR it was not alleged or determined that there was any deficiency as to the duty to notify regarding the claim for service connection for prostate cancer.  As to the TDIU claim now on appeal, VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With respect to the claims for initial higher ratings for PTSD and diabetes, these claims arise from disagreements with initial rating upon grants of service connection.  However, once service connection is granted the claim is substantiated, and on appeal of the initial ratings assigned additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to assistance, VA has provided information as to how the Veteran could provide evidence and testimony and how it would assist in obtaining evidence.  The Court remanded the claim for service connection for prostate cancer to discuss evidence which might indicate that the Veteran actually had prostate cancer.  For this reason the Board remanded the case to obtain additional evidence, including a medical opinion as to whether the Veteran had prostate cancer.  Multiple attempts were made to schedule the Veteran for a VA examination, as requested in the 2009 Board remand but because of the Veteran's continued incarceration such an examination could not be conducted until 2010 and again in 2011.  A medical opinion has been obtained addressing the very matter of whether the Veteran ever had prostate cancer.  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Also, VA clinical records have been obtained and the Veteran has been afforded VA examinations as to his now service-connected PTSD and diabetes.  The adequacy of these examinations has not been challenged.  

The case was remanded in January 2009 to obtain records since January 2006 of the Tuomey Hospital (Tuomey Healthcare Systems), records of the South Carolina Department of Corrections since January 2007, and to afford the Veteran a VA examination as to the nature and etiology of his claimed prostate cancer.  

In March 2009 the RO requested that the Veteran and his attorney provide releases for records relative to prostate treatment, which included releases for records from the Tuomey Hospital since January 2006 and the South Carolina Department of Corrections since January 2007.  

In May 2009 the RO forwarded execute releases to obtain the Veteran's records from the Tuomey Hospital and two correctional facilities, as well as the Kings Mountain Hospital.  Upon RO request, voluminous records from correctional facilities were received in June 2009.  Kings Mountain Hospital replied in May 2009 that it had no medical records pertaining to the Veteran.  Nevertheless, the RO again requested such records in April 2010, and the RO was again informed in May 2010 that the facility had no records of the Veteran.  The RO requested records from the Tuomey hospital in May 2009, January 2010, and again in April 2010.  

In April 2010 the Veteran and his attorney were notified of the unsuccessful attempts to obtain records from Mountain Hospital and the Tuomey Hospital, and asked that the Veteran or his representative to obtain the records and forward them to the RO.  

Subsequently, in a May 2010 letter the Veteran explained that records at the Kings Mountain Hospital were unrelated to his claim.  Also, the Tuomey Hospital was the host hospital for operations for state inmates but all records concerning state inmates were kept at the Department of Corrections.  

38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing explain the issues and suggest the submission of relevant but overlooked evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing before the undersigned VLJ in Washington, D.C., focused on the elements needed for claim substantiation and, while the Veteran did not testify, his attorney has actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his attorney have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016) (the Board is not required to discuss a potential violation of 38 C.F.R. § 3.103(c)(2), as discussed in Bryant v. Shinseki, 23 Vet. App. 488 (2010) unless an appellant raises such issue).

All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the appeal is available but unobtained.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  


Prostate Cancer

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110 (West 2002); see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a malignant tumor, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

Background

The STRs are negative for symptoms, signs, complaints, history or treatment for any genitourinary problems, other than the Veteran's having been treated on two occasions for gonorrhea.  Not only was the June 1966 examination for service separation negative, in an adjunct medical history questionnaire the Veteran denied having or having had frequent or painful urination or blood in his urine.  

Medical records from South Carolina Department of Corrections indicate that in December 2004, the Veteran reported having a prostate biopsy a year earlier and was not told of the results.  Treatment records show the lab report dated February 2004 noted that a prostate biopsy was within normal limits.  

A February 2004 report from Upstate Carolina Medical Center showed that the Veteran had an enlarged prostate. 

A January 2005 laboratory report from LabCorp showed that the Veteran's PSA level was 6.2.  It was noted that the results could not be interpreted as absolute evidence of the presence or absence of malignant disease.  

A March 2006 treatment entry from the South Carolina Department of Corrections noted that the Veteran had been scheduled for surgery at Tuomey Hospital (Tuomey Healthcare Systems).  It was reported that he was to undergo a cystoscopy and a TURP.  

Treatment reports dated April 2006 from South Carolina Department of Corrections noted the Veteran underwent a TURP which had revealed a benign prostate.  A May 2006 treatment entry from such facility noted that the Veteran went to Tuomey Hospital for a biopsy to see if he had prostate cancer.  

Treatment records from South Carolina Department of Corrections and K.C.I. Laboratory dated in 2006 show elevated PSA levels, but no diagnosis of prostate cancer.  

A January 2007 laboratory report from LabCorp indicated that the Veteran had a PSA level of 5.5.  It was noted that such results could not be interpreted as absolute evidence of the presence or absence of malignant disease.  There was also a notation that the PSA level of 5.5 was down from 6.5.  

A January 2007 report from the South Carolina Department of Corrections reflected a diagnosis of elevated PSA.  Another January 2007 report from that facility noted that the Veteran had BPH, status post (SP) TURP in March 2006.  

On VA genitourinary examination in February 2010 the Veteran's claim file was reviewed.  It was noted that he had been diagnosed with BPH in 2006 and had a TURP that same year with benign findings.  His PSA at that time was elevated from 6, in the vicinity of 6.5.  In January 2007 his PSA was elevated, but not as much, being in the range of 5.5.  No diagnosis of prostate cancer had ever been made.  He had not had renal dysfunction.  His voiding frequency was every 6 hours during the day, and twice at night.  He did not have incontinence or erectile dysfunction.  Because he was incarcerated, he did not currently have a usual occupation.  His prostate problems did not affect his activities of daily living.  On physical examination his prostate was moderately enlarged, soft, nontender and without nodules.  A current PSA laboratory study revealed a level of 4.482.  The diagnosis was BPH.  

The examiner stated that there was no clinical evidence or findings on physical examination to support a diagnosis of cancer of the prostate.  It was true that the Veteran's PSA was currently above normal limits, with the upper boundary being up to 4.  However, it was also noted that this was lower than any PSA he had had since prior to his 2006 TURP.  It was the examiner's medical opinion that the Veteran did not have a diagnosis of cancer of the prostate, and there was no evidence to support BPH as being related to Agent Orange Exposure.  

Subsequently, on another VA genitourinary examination in July 2011 the Veteran's claim file was again reviewed, as were his computerized VA medical records.  Historically, it was noted that he had been treated from June 2003 to May 2009 for urinary frequency.  He had received a VA diagnosis of BPH in 2006.  He underwent a TURP and at that time his "PSA" was elevated at 6.5, and in January 2007 it remained elevated at 5.5.  In April 2011 it was still elevated at 7.1 and in May 2011 it was 6.9.  He then underwent a prostate biopsy which revealed chronic prostatitis but no evidence of prostate cancer.  The Veteran reported voiding about 3 times daily and once at night but he did not report any renal dysfunction.  He had some urinary urgency but no incontinence, recurrent urinary tract infections, renal colic, bladder stones or acute nephritis.  He denied any history of neoplasm of the genitourinary tract.  He also denied having any need for catheterizations, dilatations or drainage procedures.  On physical examination his prostate was smooth, firm, symmetrical, and normal in size.  A review of past needle biopsies of the prostate revealed only benign prostatic tissue, some with focal chronic prostatitis.  

The diagnoses were chronic prostatitis, BPH, and elevated PSA (prostatic specific antigen).  The examiner, an attending Urologist, reported that the Veteran had diagnoses of BPH and chronic prostatitis by prostate biopsy.  His PSA level had been chronically elevated since 2006.  The elevated PSA levels were consistent with chronic prostatitis and BPH.  There was no clinical evidence and no findings on physical examination to support a diagnosis of cancer of the prostate.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles it was the examiner's opinion that it was not likely, i.e., less than 50 percent, that prostate cancer was etiologically related to the Veteran's period of service, to include possible Agent Orange exposure.  

Analysis

For the reasons below, the Board finds that the Veteran's first developed pathology of the prostate many years after his active service, which included his exposure to herbicides, and that he had prostatitis and BPH but that he has never had prostate cancer.  Indeed, there is virtually no medical evidence to the contrary.  

The Veteran's statements only reflect his concern that he may have had prostate cancer in the past or may develop prostate in the future.  His statements and belief to this effect are simply not competent because he lacks the education, training, and expertise to render such an opinion.  

Lay evidence is competent to establish a diagnosis when: (1) it attests to a condition which is simple and unique with readily identifiable features, e.g., broken leg, varicose veins, tinnitus or flatfeet but not complex matters (cancer, rheumatic fever or other conditions requiring education and training to identify); or (2) a layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995)) some information is not reliable when medical information is filtered through lay sensibilities) or (3) it describes symptoms at the time which supports a later diagnosis by a medical professional (but such a diagnosis relying solely on a history provided by a layperson is of no more probative value than the history provided).  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007); Routen v. Brown, 10 Vet. App. 183 (1997); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); Falzone v. Brown, 8 Vet. App. 398 (1995); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Indeed, in Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007) the Federal Circuit specifically stated that a layperson was not competent to identify a form of cancer.  Similarly, the Veteran has not reported having had a contemporary diagnosis of prostate cancer and has not described symptoms supporting a later diagnosis of prostate cancer by a medical professional.  

In this case two VA examiners found that the Veteran had not had prostate cancer but only BPH.  The February 2010 VA examiner opined that BPH, which was not shown until 2006, is unrelated to inservice herbicide exposure.  The more recent 2011 VA examiner's opinion might be interpreted as suggesting that the Veteran does have prostate cancer when it was stated that it was less likely that prostate cancer was related to his military service and any possible herbicide exposure.  However, that examiner's statement of opinion must be interpreted in light of the entire report and not just simply the poorly worded conclusion.  When fairly interpreted, the examiner's report as a whole makes it clear that the Veteran has never had prostate cancer.  Indeed, the basis of the Court's Order, as stated in the JMR, was that the Veteran's elevated PSA readings could be interpreted as suggesting the presence of prostate cancer.  However, this was specifically addressed by the recent VA examiner who concluded that the elevated PSA levels were consistent with the Veteran's chronic prostatitis and benign, i.e., noncancerous, prostatic hypertrophy.  Further corroborating this is the examiner's comment there was no evidence based on clinical findings or physical examination to support a diagnosis of prostate cancer.  

Under these facts, the claimed disability, i.e., prostate cancer, is not shown to have been present in this case at any time, i.e., prior to or since the Veteran filed his claim for service connection for prostate cancer.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 255 (1992) holding that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability").  The Court further stated that where the proof is insufficient to establish a present disability there could be no valid claim for service connection.  Id.; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) and Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  In the absence of objective evidence that the Veteran has ever had prostate cancerthe claim must be denied.  

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21. Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

PTSD Initially Rated 50 percent

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

Background

At the April 2016 hearing a March 2016 report and opinion of Dr. E. Tripi, Licensed Psychologist and Rehabilitation Counselor, was submitted into evidence.  It reflects that she had over 25 years in the private sector as a rehabilitation psychologist, had been a vocational expert witness for Social Security Administration for many years, and had worked as a Consulting Psychologist to the Veteran's Administration specializing in PTSD and other psychological impairments.  She had reviewed the Veteran's claim file and interviewed him in February 2016.  The report noted that the Veteran had an undergraduate degree in Business Administration and Accounting.  He had been married form 1974 to 1976, and had one child but he was now divorced.  He received Social Security Administration (SSA) benefits based on his age.  Between 1966 and 2007, he held at least six different jobs. His longest period of employment was as an assistant manager at a drug store for about 10 years. He supervised at Wickes Filters and Craftsman Tool as well. His work would range from light, semi-skilled to skilled.  He began working at Danaher Corporation in 2007 as a pharmaceutical specialist. He began to have difficulties with his memory and vision and left his job in 2010.  

It was reported that the Veteran had difficulty falling asleep and staying asleep.  He awoke after approximately 3 to 4 four hours.  Sometimes he awoke with physical reactions such as sweating.  He did not remember any of his dreams.  He had waves of intrusive and involuntary thoughts regarding his time in Vietnam. He denied flashbacks.  Being around other veterans, the sight or sound of helicopters or the smell of burning flesh could cause intrusive and involuntary thoughts. He became extremely upset around places, people and events that reminded him of the military.  Being in those circumstances was emotionally draining.  He had felt emotionally numb and void of feeling since his return from the military.  He had difficulty trusting others and no close friends.  He has avoided thinking or talking about his traumas over the years.  He related not tolerating group therapy and, so, saw a psychiatrist and he had been put on medication.  He has felt alienated and separate from others.  He had difficulty relating to others at times and he had lost interest in things that he previously enjoyed, including socializing.  He denied bouts of irritability, but had difficulty with concentration, his mind wandered, and he had many unfinished projects.  He was hypervigilant, checking checks doors and windows and often scanned his environment.  He had an exaggerated startle response.  

The Veteran's following symptoms caused severe social, personal and occupational impairment: difficulty concentrating; bouts of generalized anxiety with panic attacks; short- and long-term memory loss; intrusive thoughts; insomnia and other sleep disturbance; overwhelming feelings of sorrow; withdrawn; and bouts of moderate depression.  

It was noted that from 1977 to 2009 or 2010 the Veteran had been incarcerated on multiple occasions.  In summarizing the evidence it was noted that a January 2009 record noted a number of work assignment restrictions.  A December 2010 medical summary of the South Carolina Department of Corrections reflected diagnoses of PTSD and a major depressive disorder, and that the Veteran's medications were reviewed.  Reports of VA examinations in February, September, and November 2011 were recorded.  In February 2011, when the claim file was not available to the VA examiner for review, the GAF score was 55.  

A September 2011 VA examiner had reported that the Veteran had last worked approximately five years ago as the manager of a drug store.  However, the CPRS chart indicated that he was incarcerated for six years at Kershaw Correctional Institution and had only been paroled in February 2011.  The September 2011 examiner stated that there were no obvious findings on examination that would limit the Veteran's ability to have gainful employment.  

In an addendum in September 2011, to the February 2011 VA examination, after a review of the claim file it was opined that based on the severity of the Veteran's PTSD he was unable to secure and maintain substantially gainful employment.  His impairment impacted both physical and sedentary employment. It was the opinion of the February 2011 VA examiner that it was more likely than not that the Veteran was unable to secure and maintain substantially gainful employment.  

It was noted that a VA November 2011 report by a Nurse Practitioner showed that she had reviewed the records, but had not examined the Veteran, and responded to a request for an opinion as to whether or not the Veteran's service-connected disabilities render him unable to secure and maintain gainful employment.  The Nurse Practitioner observed that examination reported had found that the Veteran experienced olfactory hallucinations, irritability, restlessness, problems concentrating and problems with short term memory.  He reported having an inability to relate to people.  The Nurse Practitioner opined that the Veteran was less likely as not able to secure and maintain gainful employment.  

The testifying licensed psychologist and rehabilitation counselor opined in the March 2016 report that since August 2009 the Veteran's service-connected PTSD had been severe and that more likely than not he was unemployable.  He would have difficulty obtaining and sustaining substantially gainful employment based on his education, training, past work experience and current level of symptoms dating back to August 2009.  He was first diagnosed during a period of incarceration from June 2003 until May 2009, and from at least January 2009, he was prescribed BuSpar and Fluoxetine.  In one of the prison medical records he was given a GAF of 80.  Considering that he was in prison and on psychotropic medication, it was doubted that he was actually functioning at that level.  

It was noted that in the VA psychiatric evaluation in February 2011 it had been stated that his symptoms included some psychomotor restlessness and that his speech was rapid and pressured when discussing events in Vietnam.  He had described his mood as anxious.  His affect was blunted to flat.  His thoughts were somewhat circumstantial.  He denied auditory or visual hallucination, but did indicate he had olfactory hallucinations when having a flashback.  His concentration was impaired as well as his short-term memory.  His insight and judgment were somewhat impaired.  The diagnosis was chronic PTSD and his GAF score was 55.  In a later addendum, it was clarified that the examiner did not feel that the Veteran could perform substantial, gainful work activity even at the sedentary level.  

The opinion in September 2011 that the Veteran was employable was rendered prior to the September 2011 addendum of the February 2011 examiner.  Thus, the September 2011 examiner's opinion, i.e., that the Veteran was employable, had not been based on all of the record and, in fact, was based only on a review of the records on file at that time.  As to the evaluation of the PTSD since August 2009, it was clear that he has had impairment in the social, occupational and personal arenas.  He had had a very poor post-military work experience.  He had had difficulty with judgment, thinking, and mood.  He had been in jail or in prison for a great number of years in his life post-military.  He had been on psychotropic medication to contain his anxiety and depression since being incarcerated at Kershaw Correctional Institution between 2003 and 2009.  He had been on some type of psychotropic medication and therapy since then.  In spite of the treatment and medication, his symptoms had remained active and florid.  He had difficulty in establishing and maintaining effective relationships as well as impaired impulse control.  Based on the intense evaluation in February 2011, it was believed that the February 2011 clinician's opinion as to the Veteran's unemployability should be given greater weight against the later clinicians that did not either interview the Veteran or did not have the full opinion of the 2011 VA examiner, as expressed in the September 2011 addendum.  

In sum, it was the professional opinion of the licensed psychologist and rehabilitation counselor that the Veteran's disability more closely approximated the level of severity contemplated by a 70 percent disability rating, than a 50 percent rating.  Also, based on his education, training, past work experience and current level of functioning since August 2009, it was her professional opinion that he was not a viable rehabilitation candidate, nor was he capable of sustaining substantial, gainful work activity.  Rather, he was unemployable. 

At the April 2016 Board hearing the Veteran testified that he had difficulty falling asleep and would awaken every 3 to 4 hours.  Page 5.  He had recurrent thought of event that happened in Vietnam, and reminders of these caused him to become extremely upset.  Page 6.  He had felt emotionally numb and devoid of feelings since his military service.  He had difficulty trusting people and had few close friends.  Page 7.  He had discontinued group therapy because it reminded him of his problems.  He had difficulty concentrating and completing tasks.  Pages 8 and 9.  He was hypervigilant.  Page 10.  His difficulty concentrating and finishing tasks had interfered with his ability to continue working.  Page 12.  This was particularly significant because he had worked around dangerous chemicals.  Page 13.  He was not now employed.  He felt that even in light of his education and skills that he could not work, although he since last March was able to do two hours of daily voluntary work with VA.  Page 14.  

The licensed psychologist and rehabilitation counselor testified that she was familiar with the rating schedule and requirements for a TDIU rating, and she had reviewed the Veteran's VA records.  She felt that the severity of his service-connected PTSD was such as to warrant a 70 percent disability rating because of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  There were indications that there had been times when his speech had been circumstantial or irrelevant, and that he had had almost continuous depression, although it had fluctuated.  Page 28.  His voluntary work of about 2 hours daily at a VA Medical Center was not the equivalent of maintaining substantially gainful employment.  Page 29.  She opined that the Veteran's PTSD alone resulted in individual unemployability.  Page 30.  

Analysis

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

A GAF score of 81 to 90 indicates that the examinee has no symptoms or minimal symptoms (e.g., mild anxiety before an examination), good functioning in all areas, is interested and involved in a wide range of activities, socially effective, is generally satisfied with life, and has no more than everyday problems or concerns (e.g., an occasional argument with family member).  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Given that the Veteran has had symptoms listed in the criteria for 30, 50, and 70 percent ratings, and has shown at times difficulty in establishing and maintaining effective work and social relationships and at times an inability to do so, the evidence is approximately evenly balanced as to whether his disability picture more nearly approximates the criteria for a 50 or 70 percent rating.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, an initial 70 percent rating is warranted.  38 U.S.C.A. § 5107(b).  

A higher, 100 percent rating is not, however, warranted because the pathology due to PTSD did not more nearly approximated the total social and occupational impairment represented by the criteria for a 100 percent rating, or been approximately evenly balanced between those and the criteria for a 70 percent rating.  

In this regard, while there is some evidence of only olfactory hallucinations at times, these are neither persistent nor do they impact upon the Veteran's other perceptions, cognitive functions or otherwise affect him.  He is not shown to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior.  Similarly, he is not a persistent danger of hurting himself or others.  He is not intermittent unable to perform activities of daily living, e.g., maintenance of mental and personal hygiene.  Also, his is not disoriented to time or place and has not lost memory loss for names of close relatives, own occupation, or his own name.  

The foregoing evidence, including the assigned GAF scores, reflect that neither the Veteran's symptoms nor his overall level of impairment more nearly approximated the criteria for a 100 percent rating or that the evidence was approximately evenly balanced in this regard.  As the preponderance of the evidence was against entitlement to an initial 100 percent rating for PTSD, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

For all of the foregoing reasons, the Board finds that during this appeal the service-connected PTSD has not been more than 70 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above); and that a disability rating in excess of 70 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of a rating in excess of 70 percent, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  

Diabetes Mellitus, Type II, Initially Rated 10 percent

Diabetes mellitus is currently rated 10 percent disabling under 38 C.F.R. § 4.119, DC 7913.  A 10 percent rating is assigned when diabetes is managed by only a restricted diet.  The 20 percent evaluation encompasses requiring insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  The criteria for 40 percent under DC 7913 are insulin dependence, restricted diet, and regulation of activities.  The criteria for 60 percent are that the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Note (1) to DC 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note 2 provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

Background

VA outpatient treatment (VAOPT) records show that on an Agent Orange examination in June 2011 the Veteran's medical problems included diet controlled diabetes.  His fasting blood sugar level was 141 and his "A1C" was 6.6.  He met the criteria for a diagnosis of diabetes.  In December 2011 he was told that he had a mild case of diabetes and was on dietary restrictions alone.  

VAOPT records show that in March 2012 it was noted that the Veteran understood that he need to make sure to avoid sugary drinks and other concentrated sweets because he was at great risk of developing overt diabetes.  Right now he needed only dietary measures alone.  

Analysis

In the VA Form 9, Appeal to the Board, in VBMS and dated in January 2015, it was alleged that to control is diabetes he had to maintain a restricted diet and regulate his activities, and it was requested that he be afforded a VA rating examination.  

In this regard, while regulation of activities is a criterion for a 40 percent disability rating for diabetes, and a restricted diet is required for a 20 percent disability rating, other criteria required that for a 20 percent rating he must also take oral hypoglycemic medication and for a 40 percent rating he would also have to take insulin.  There is no argument or allegation that the Veteran has ever had to take either oral hypoglycemic medication insulin.  

The criteria for both 20 percent and 40 percent rating are written in the conjunctive and, so, require that all criteria must be met for the assignment of a higher disability rating.  Middleton v. Shinseki, 727 F.3d 1172 (Fed.Cir. 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Accordingly, there is no possibility that a more up-to-date VA rating examination would result in a higher disability rating and, as such, a remand for such purpose would be futile.  

In this case, for the reasons shown and explained, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for diabetes and, so, there is doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability(ies) are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  This requires a comparison between the level of severity and the symptomatology of the disability(ies) with the schedular rating criteria and if the criteria reasonably describe the disability(ies) level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

38 U.S.C. § 1155 provides for creation of the Schedule for Rating Disabilities base on impairment from "specific injuries or combination of injuries" based on average impairment of earning capacity.  38 C.F.R. § 3.321(b)(1) provides for extraschedular rating in exceptional or unusual cases when the "scheduler evaluations" are inadequate as to "disability or disabilities."  The use of the plural in the statute and regulation, the use of the word "combination" in the statute thus provides for extraschedular rating based on the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16(b) which provides an extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other such disorders is such that the collective impact of all service-connected disorders could be greater than the sum of each individual service-connected disorders' impact or the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

However, by this decision, entitlement to a TDIU rating is being granted and, so, there is no "gap" to be filled in by the application of 38 C.F.R. § 3.321(b)(1).  Additionally, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Rating

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service- connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.  

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he or she is unable to maintain substantially gainful employment due to service-connected disabilities, the claim for a TDIU cannot be denied in the absence of medical evidence showing that he or she is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

By virtue of this decision the Veteran's service-connected disabilities are PTSD rated 70 percent disabling and diabetes mellitus, type II, rated 10 percent disabling.  This meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

In this case the Board finds that analysis of the evidence, as reflected in the March 2016 report and the April 2016 testimony of the licensed psychologist and rehabilitation counselor, as well as the report of the February 2011 examination and the September 2011 addendum thereto, to be persuasive.  Cumulatively, these are to the effect that the Veteran's service-connected disabilities, and particularly his PTSD, preclude obtaining and retaining substantially gainful employment.  

Accordingly, with the favorable resolution of doubt in favor of the Veteran, entitlement to a TDI is warranted.  


ORDER

Service connection for prostate cancer, to include as due to Agent Orange, is denied.  

An initial rating or no more than 70 percent for PTSD is granted subject to applicable law and regulations governing the award of monetary benefits.  

An initial rating in excess of 10 percent for diabetes mellitus, type II, is denied.  

A TDIU rating is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


